Title: To Benjamin Franklin from John Shaffer, 8 April 1784
From: Shaffer, John
To: Franklin, Benjamin



Sir
Paris ce 8 avril 84./.

As the Marquis de la fayette is Kind Enough to Suply me with Every Nessary to Return to my Native Country, and as I intend

to Leave paris in a day or two I beg you will Kind Enough to send me a Pasport for LOrent. As to the small Sum of Money you was Kind Enough to lend me you may be assured that as Soon As I arrive in America I will Reimburce you with Intrest, or if you think Proper I will Give you a bill payable at Sight upon My father at Philada., if you will Honour me with your Comands to that Country I will Charge my Self with Pleasure.
I am with Respect sir your Humble servant

J. SchafferRue St Jacque de laBoucherie Ches AntoinPeruquier a Paris


PS. I beg you will without los of time Send me the Past Port En question and if you thinck Proper I will Send you the bill I Propopose to you—

 
Notation: Schaffer 8 avril 1784
